Citation Nr: 1543684	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to contaminated water exposure while stationed at Camp Lejeune.  

2.  Entitlement to service connection for left eye injury due to gunpowder smoke and/or oil from weapons.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from February 1976 to June 1983.  The Veteran also was stationed for part of his service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of this case was subsequently returned to the RO in St. Petersburg.

In August 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina in the 1970s and 1980s and may have been exposed to contaminated water while serving at this facility.

2.  The Veteran's currently diagnosed residuals of prostate cancer are not related to his military service, to include any exposure to contaminated water at Camp Lejeune.
CONCLUSION OF LAW

Entitlement to service connection for prostate cancer, to include as due to contaminated water at Camp Lejeune, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2010, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for entitlement to service connection for prostate cancer and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also included the information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, it was conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinion was offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

At the Veteran's hearing, the undersigned discussed in detail the elements of the claim, to include why the claim was denied, and the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection for prostate cancer

The Veteran contends that his residuals of prostate cancer are related to his military service, in particular his exposure to contaminated water when stationed at Camp Lejeune.

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The denial of a claim on its merits requires that a preponderance of the evidence be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The evidence shows that the Veteran was treated with a prostatectomy in July 2010 for prostate cancer.  Accordingly, the first element of direct service-connection, a diagnosis of a current disability, is established. 
As for the element of in-service incurrence or aggravation, there is no evidence of symptoms of prostate cancer or symptoms regarding his prostate during service.  The Veteran instead alleges that his prostate cancer is due to drinking contaminated water during service at Camp Lejeune, North Carolina.  A January 2014 letter from the United States Marine Corps confirms that the Veteran was stationed at Camp Lejeune and lived on base with his family from August 1977 to September 1979 and from June 1981 to June 1983.  The Veteran's service treatment records also confirm that he received treatment at Camp Lejeune.  Because the evidence shows that he was stationed in Camp Lejeune, VA will assume that the Veteran was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  In the early 1980s, two on-base water-supply systems were found to be contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. Those water systems served housing, administrative, and recreational facilities, and the base hospital.  A public health assessment of Camp Lejeune conducted in 1997 by the Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  The assessment indicated, however, that the drinking water contaminants at Camp Lejeune had created a past public health hazard. 

Recent studies have been conducted involving the National Academy of Sciences National Research Council (NRC) and the ATSDR. Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results, because of the difficulties inherent in attempting to reconstruct past events and to determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC assessed the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes."  The categories were: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  The 14 diseases in the category of "limited/suggestive evidence of an association" are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report had minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, to date no definitive scientific study provides conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally be the stated opinion of a competent, qualified medical examiner as to a nexus or link between the claimed disability and the exposure.  A competent medical expert must determine, based on each claimant's individual case, whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.

Turning to the third element of Hickson, the Board has carefully evaluated the evidence and, for reasons stated below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's residuals of prostate cancer is related to his military service.

In October 2011, a competent medical professional examined the Veteran and reviewed the file.  The examiner also reviewed potential risk factors for developing prostate cancer, including age, race/ethnicity, nationality, family history, genes, diet, exercise, obesity, smoking, inflammation of prostate, sexual transmitted diseases (STDs), and vasectomy.  Based on this review of the Veteran's particular risk factors, the examiner concluded that it was less likely than not that his prostate cancer was related to his potential exposure to contaminated water at Camp Lejeune.  Specifically, the examiner found that the Veteran was 55 years old at the time of diagnosis, which increased his risk of developing prostate cancer.  The Veteran is African American and lives in North America, which increased his risk for developing prostate cancer.  He reported a history of western diet and high red meat, which increases his risk for prostate cancer.  The Veteran reported a history of one pack per day smoke habit since age 21, which increases his risk factor for developing prostate carcinoma.  The Veteran reported a history of STDs once in 1977, which increases his risk for prostate cancer.  

The Veteran reported other factors that would not increase his risk, including no family history of prostate cancer, no history of vasectomy, no history of prostate inflammation, or no obesity.  The examiner also noted that the Veteran worked as a truck driver during and after service which included delivering common freight and not delivering chemicals or carcinogens.  In weighing all of the risk factors, the examiner concluded that it was less likely as not that the Veteran's prostate cancer is secondary to exposure to contaminated water exposure while assigned at Camp Lejeune.  

The Board finds that the October 2011 opinion is highly probative on the inherently medical question at issue in this case.  It was based upon a thorough analysis of the Veteran's entire history, medical records, clinical examination and medical literature review.  The examiner provided a thorough rationale of all risk factors that the Veteran had in developing prostate cancer.   

There is no medical opinion of record that suggests a relationship between the Veteran's previously diagnosed prostate cancer and his military service.  The Veteran has not submitted a medical opinion to contradict the October 2011 medical opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).

The Board is aware of the provisions of the law relating to chronicity and continuity of symptomatology.  For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Proof of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)  (2014).

Section 3.303(b) applies only to the chronic conditions listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed prostate cancer is not listed among the chronic diseases that are subject to a presumption of service connection.  Therefore, establishment of service connection on based chronicity or a continuity of symptomatology is not warranted as to this claim.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his prostate cancer was due to exposure to contaminated water at Camp Lejeune.  See Veteran's testimony in August 2015 transcript.   

The Veteran, while competent to report his past and current symptoms, is not competent to associate any of his claimed symptoms to his military service.  That is, as a layperson, the Veteran is not competent to opine on matters such as the etiology of his current prostate cancer.  Such opinion requires specific medical training and is beyond the competency of a non-expert.  Prostate cancer is not an injury that is observable through the five senses of a lay person; rather, it requires specialized medical testing and knowledge.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his prostate cancer and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).  Therefore the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.


In addition, the Board acknowledges the Veteran did report that while stationed in Jacksonville Florida, he was part of security that provided perimeter security for nuclear warheads whenever a navy technician would service munitions.  The Veteran reported that he did not think he was exposed to any chemicals but could have been exposed to radiation.  The examiner noted that this could increase his risk for developing prostate carcinoma.  It is unclear whether the examiner or the Veteran reported that the Veteran could have been exposed to "radiation" that would increase his risk factor for developing prostate cancer.  The Veteran's personnel records show that he worked as guard at the Naval Air Station at Cecil Field, which housed the Yellow Water Weapons Department, which included nuclear weapons.  However, there is no evidence that the Veteran's duty involved work with or around nuclear materials, such that would require wearing protective gear or taking precautionary measures, as was standard around such materials. Rather, he guarded the perimeter, away from nuclear weapons.  The Board finds that there is insufficient evidence to warrant conducting further development of radiation exposure.  

In sum, the Board finds that the evidence does not support a finding of a nexus between the Veteran's service and his currently diagnosed prostate cancer.  The competent medical evidence on element (3) of Hickson is against the claim.  The Veteran's claim fails on this basis.


ORDER

Entitlement to service connection for prostate cancer, to include as due to contaminated water at Camp Lejeune, is denied.


REMAND

The Veteran was provided a VA examination for his eye disability in May 2011.  The examiner opined that the Veteran's decreased vision was not caused by or the result of any active duty eye injury.  The examiner based his opinion on no evidence in the service treatment records of gunpowder smoke affecting his eyes.  The examiner concluded that his decreased vision was due to cataracts and that there was no evidence in the service treatment records that would relate the Veteran's cataracts to active duty service.  During the August 2015 hearing, the Veteran testified that he had glaucoma in his left eye due to gunpowder smoke and oil coming from his rifle.  He reported having eye problems in service but that he did not obtain treatment due to a stigma attached to any marine that went to sick call too much.  The Board finds that a remand is needed for an opinion that specifically addresses whether any of his current eye disabilities are related to the Veteran's service, to include exposure to gunpowder smoke and oil from a rifle.  The examiner should consider the Veteran's statements regarding exposure to gunpowder smoke and oil from rifles and not just what is included in the Veteran's service treatment records.  

Furthermore, there appears to be VA treatment records that pertain to the Veteran's eyes that were scanned into the Vista Imaging System that are not included in the VA treatment records.  All records scanned into the Vista Imaging System should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since September 2014 and associate them with the claims file.

2. Obtain all records that were scanned into Vista Imaging System and associate them with the claims file.  See VA treatment records received September 1, 2011 on pages 34 and 43 and CAPRI records received on September 29, 2014 on page 8.

3. After the above development has been conducted, to the extent possible, return the claims file to the provider who conducted the May 2011 examination, if available, for an addendum addressing the Veteran's claimed left eye disability (or suitable substitute if they are unavailable).  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present left eye disability is caused by or related to the Veteran's military service, to include as due to exposure to gunpowder smoke and oils coming from a rifle.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed eye disorders.  Of particular note, it is credible that the Veteran's eyes were exposed to gunpowder smoke and oils resultant from the discharge of his weapon.  Such exposure must be contemplated in rendering the requested opinion. 

4. Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


